Citation Nr: 0700217	
Decision Date: 01/04/07    Archive Date: 01/17/07

DOCKET NO.  05-08 283	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to Department of Veterans Affairs 
compensation under the provisions of 38 U.S.C. § 1151 for a 
right ulnar nerve disability.

2.  Entitlement to Department of Veterans Affairs 
compensation under the provisions of 38 U.S.C. § 1151 for a 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to January 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims of 
entitlement to VA compensation under the provisions of 
38 U.S.C. § 1151 for a right ulnar nerve disability and a 
gastrointestinal disability.  

In November 2006, the Board remanded the case to the RO for 
additional evidentiary and procedural development.  However, 
as will be discussed below, further development of the claim 
is no longer necessary due to the appellant's death, which 
occurred during the course of this appeal. 


FINDINGS OF FACT

On December 7, 2006, the RO notified the Board via electronic 
facsimile that the veteran died in May 2006.


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 2003 claim for VA compensation, 
pursuant to 38 U.S.C. § 1151, for right ulnar nerve and 
gastrointestinal disabilities that were alleged by the 
veteran to have been incurred as a result of treatment 
received at a VA medical facility.  He presented oral 
testimony before Board in support of his claim at an August 
2005 hearing.  In November 2006, the Board remanded the case 
to the RO for further evidentiary and procedural development.  
However, on December 7, 2006, the Board received an 
electronic facsimile from the RO that included a copy of the 
veteran's death certificate, showing that he died in May 
2006, during the pendency of the appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  See Zevalkink 
v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 
Vet. App. 42, 47 (1994).  This appeal on the merits has 
become moot by virtue of the death of the veteran and must 
therefore be dismissed for lack of jurisdiction.  See 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim that may be brought by a survivor of the veteran.  
38 C.F.R. § 20.1106 (2006).


ORDER

The appeal of the March 2004 RO rating decision denying VA 
compensation under the provisions of 38 U.S.C. § 1151 for a 
right ulnar nerve disability and a gastrointestinal 
disability is dismissed.



		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


